Citation Nr: 1115736	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, anxiety, panic attacks, sleep disorder, and mental breakdown.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to May 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2006 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO) which, in pertinent part, denied service connection for depression with anxiety, panic attacks, sleep disorder, and mental breakdown, and denied entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder injury.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009, prior to his scheduled July 2009 Travel Board hearing, the Veteran informed the RO that he would not be able to attend the hearing because he was just in the hospital and was unable to travel.  In January 2011, the Veteran filed a motion to have a new hearing scheduled and requested to have his representative at the Disabled American Veterans appear on his behalf due to his health issues.  In April 2011, because good cause was shown, the undersigned Veterans Law Judge granted a motion to reschedule the Veteran's Travel Board hearing under 38 C.F.R. § 20.704.  Accordingly, the Board finds that this appeal must be returned to the RO for the scheduling of another Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board hearing for the Veteran before a Veterans Law Judge of the Board sitting at the RO as soon as it may be feasible.  The RO should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


